Exhibit 99.2 February10, Dear Great Plains Energy Shareholder, Today our Board of Directors declared a quarterly dividend of $0.2075 per share on our common stock, or $0.83 per share on an annualized basis. This is a 50% reduction from the prior dividend level. This decision was not made lightly. We know that our dividend is an important part of the value proposition for owning stock in our Company and that reducing it may have a negative economic impact on our shareholders, especially in this recessionary environment. However, during these extremely challenging times, marked by growing economic uncertainties and deterioration, it is the right thing to do to maintain our Company’s financial strength and flexibility and ensure continued progress toward our long-term objectives. I’d like to briefly explain the factors that led to today’s action as well as what we expect you as a shareholder and the Company to gain from it. 2008 was a transformational year for Great Plains Energy. Last year was marked by proactive steps we took to improve our business risk profile and refocus our efforts on our utility roots. We accomplished this by selling Strategic Energy, our competitive retail electric provider, for an attractive cash price. Even more noteworthy, we expanded our utility platform and earnings potential by completing the acquisition of Aquila, with its Missouri regulated utility business. We are in the final two years of our Comprehensive Energy Plan (“CEP”), initiated in 2005.
